          Case 3:16-cr-00440-WHA Document 111 Filed 07/12/19 Page 1 of 1
                                                                                FILED
                       UNITED STATES COURT OF APPEALS                            JUL 12 2019

                                                                            MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                           No. 19-10207

                Plaintiff-Appellee,                 D.C. No. 3:16-cr-00440-WHA
                                                    Northern District of California,
 v.                                                 San Francisco

YEVGENIY ALEKSANDROVICH
NIKULIN, AKA Chinabig01, AKA                        ORDER
dex.007, AKA itBlackHat, AKA
valeriy.krutov3,

                Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.

         Appellant’s motion for voluntary dismissal of this appeal (Docket Entry

No. 4) is granted. See Fed. R. App. P. 42(b). This dismissal is without prejudice to

a new, timely filed appeal from a final reviewable order.

         This order served on the district court shall act as and for the mandate of this

court.
